                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


LESTER ROBINSON,

       Plaintiff,

V.                                                                  Civil Action No.3:18CV393

SGT.BROWN,

       Defendants.


                                 MEMORANDUM OPINION


       Lester Robinson, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C. § 1983 action. Robinson contends that his rights under the First Amendment were violated

when he was prevented from engaging in group prayer at the Hampton Roads Regional Jail

("Jail"). The matter is before the Court on Robinson's failure to serve Defendants Doe and Smith

and on the Motion for Summary Judgment filed by Defendant Brown. For the reasons set forth

below, all claims against Defendants Doe and Smith will be DISMISSED WITHOUT

PREJUDICE and Brown's Motion for Summary Judgment will be GRANTED.

                                       I. Service Issues


       Pursuant to Federal Rule of Civil Procedure 4(m), Robinson had ninety(90)days from the

filing of the complaint to serve the defendants.^ Here, that period commenced on November 27,

         Rule 4(m)provides:

             If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—^must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But ifthe plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period. This subdivision(m)does
       not apply to service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(l).

Fed. R. Civ. P. 4(m).
2018. More than ninety(90)days have elapsed and Robinson failed to serve Defendants Doe and

Smith. Therefore, by Memorandum Order entered on April 4,2019,the Court directed Robinson

to show good cause for his failure to serve Defendants Doe and Smith in the time required by Rule

4(m). Robinson did not respond. Accordingly, all claims against Defendants Doe and Smith will

be DISMISSED WITHOUT PREJUDICE.

                      II. Standard for a Motion for Summary Judgment

       Summaryjudgment must be rendered "ifthe movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). The party seeking summaryjudgment bears the responsibility ofinforming the Court ofthe

basis for the motion and identifying the parts of the record which demonstrate the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317,323(1986). "[W]here

the nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary

judgment motion may properly be made in reliance solely on the pleadings, depositions, answers

to interrogatories, and admissions on file." Id. at 324 (internal quotation marks omitted). When

the motion is properly supported,the nonmoving party must go beyond the pleadings and,by citing

affidavits or '"depositions, answers to interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'" Id. (quoting former Fed. R. Civ. P. 56(c),(e)

(1986)). In reviewing a summaryjudgment motion,the Court"must draw all justifiable inferences

in favor of the nonmoving party." United States v. Carolina Transformer Co., 978 F.2d 832, 835

(4th Cir. 1992){citing Anderson v. Liberty Lobby, Inc., All U.S. 242, 255 (1986)). However, a

mere ''scintilla of evidence" will not preclude summary judgment. Anderson, All U.S. at 251

(quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). "[Tjhere is a
preliminary question for the judge, not whether there is literally no evidence, but whether there is
any upon which a jury could properly proceed to find a verdict for the party .. . upon whom the

onus of proof is imposed." Id. (quoting Munson, 81 U.S. at 448).

       In support of his Motion for Summary Judgment, Defendant Brown has submitted: his

own affidavit("Brown Aff.," ECF No. 19-1); the affidavit of Sergeant Ebony Herelle,("Herelle

Aff.," ECF No. 19-2); copies ofjail grievance records(ECF No. 19-2, at 3-4); and the affidavit

of Lieutenant Stephen Phillips ("Phillips Aff.," ECF No. 19-3). Robinson has not responded.

Accordingly, the following facts are established for purposes of the Motion for Summary

Judgment.

                                      III. Undisputed Facts

       At all times relevant to this action, Robinson was an inmate at the Jail. (ECF No. 1, at 5

(as paginated by CM/ECF).) Defendant Brown was employed as a Sergeant at the Jail. (Brown

Aff. H 1.) On May 14, 2018, Defendant Brown denied Robinson's request to be allowed to pray

with other Muslim inmates in the gym at the Jail. (Jd. H 4.) Defendant Brown told Robinson that

he and the other inmates could pray in their cells. {Id. ^ 5.) "For security reasons,[Jail] policy

does not permit group prayer if there is no outside religious authority available to supervise." {Id.

^ 6.) "This policy seeks to prevent any surreptitious activity or conversation in an unsupervised

group that may present a security risk." (Phillips Aff. ^ 4.) At the time of Robinson's request on

May 14, 2018,"no outside Muslim cleric or lay leader [was] present to supervise group prayer."

(Brown Aff. ^ 7.)

       The Jail "strives at all time to locate volunteer Imams or Muslim lay leaders who ... are

able to lead and supervise group prayer for Muslim inmates. When a Muslim leader is available,

group prayer is permitted, such as at Friday Jumuah services. When a Muslim leader cannot be

foimd, group prayer is not permitted." (Phillips Aff. ^5.) Additionally, Muslim inmates are
entitled to possess a Quran and pray in their cells. {Id.    6-7.) Further, Muslim inmates may

request special diets and are provided meals at the religiously appropriate times during Ramadan.

{Id. 18.)

                                          IV. Analysis

       Generally, in order to survive summary judgment on a claim that a defendant violated his

rights under the Free Exercise Clause of the First Amendment, a plaintiff must demonstrate

"(1)that he holds a sincere belief that is religious in nature" and (2)that the defendant imposed a

substantial burden on the practice of his religion. Whitehouse v. Johnson, No. 1:10CV1175

(CMH/JFA), 2011 WL 5843622, at *4 (E.D. Va. Nov. 18, 2011)(citing Hernandez v. Comm'r,

490 U.S. 680, 699 (1989)), Defendant Brown, however, does not dispute that Robinson has a

sincere religious desire to engage in group prayer and that preventing group prayer substantially

burdens Robinson's religion.       Rather, Defendant Brown contends that his actions pass

constitutional muster because they satisfy the four-factor "reasonable relationship" test for

analyzing the constitutionality ofregulations that burden prisoners' fundamental rights set forth in

Turner v. Safley, 482 U.S. 78, 89-91 (1987).

        Turner reconciled the principles that inmates retain certain important constitutional

protections with the deference owed to prison administrators "by holding that restrictive prison

regulations are permissible if they are reasonably related to legitimate penological interests, and

are not an exaggerated response to such objectives." Beard v. Banks., 548 U.S. 521, 528 (2006)

(internal citation omitted)(internal quotation marks omitted). In assessing whether a regulation is

reasonable, courts must consider (1) whether a "valid, rational connection [exists] between the

prison regulation and the legitimate governmental interest put forward to justify it,"(2) whether
"alternative means of exercising the right [exist] that remain open to prison inmates,"(3) what
"impact accommodation ofthe asserted constitutional right will have on guards and other inmates,

and on the allocation of prison resources generally," and (4) whether there was an "absence of

ready alternatives" to the regulation in question. Turner, 482 U.S. at 89-90 (citations omitted)

(internal quotation marks omitted). In conducting this inquiry,"[t]he burden, moreover, is not on

the State to prove the validity of prison regulations but on the prisoner to disprove it." Overton v.

Bazzetta, 539 U.S. 126, 132(2003)(citing Shaw v. Murphy,532 U.S. 223,232(2001); O'Lone v.

Estate ofShabazz,482 U.S. 342,350(1987);Jones v. N.C. Prisoners'Labor Union, /«c.,433 U.S.

119, 128 (1977)).

       "There is a valid rational connection between prohibiting unsupervised inmate group

religious activity [and]... promoting institutional security." Lee v. Giirney, No. 3:08CV99,2009

WL 3109850, at *4(E.D. Va. Sept. 25, 2009)(citing Cooper v. Tard, 855 F.2d 125, 129-30(3d

Cir. 1988); Allah v. Al-Hafeez, 208 F. Supp. 2d 520, 532 (E.D. Pa. 2002)). "[Ujnsupervised

meetings could be used to plan a riot or for gang related activity." Id. Thus, the Jail's policy

passes muster under the first Turner factor.

       "The second Turner factor considers whether alternative means of exercising the right

exist. As the right to free exercise must be construed 'sensibly and expansively,' Thornburgh v.

Abbott,490 U.S. 401,417(1989), it must be determined whether [Robinson] retains the ability to

participate in other requirements of his religion." Id. (citing O'Lone,482 U.S. at 352). Here, the

record reflects that Robinson retains the ability to pray and read his Quran in his cell and engage

in congregational prayers and religious meetings when an appropriate leader is present.

Additionally, the Jail provides Robinson the opportunity to participate in Ramadan. Accordingly,

the second Turner factor favors the reasonableness ofthe Jail's policy.^

      ^ Neither party addressed the third and fourth Turner factors. However, this omission
weighs more heavily against Robinson then Defendant Brown because, as noted above, the
       In light ofthe foregoing factors, the Jail's refusal to allow group inmate religious activity,

in the absence of an approved non-inmate religious leader, is reasonably related to legitimate

penological interests. See id at 4-5;see also Benjamin v. Wallace^ No. 1:08CV1089(JCC/JFA),

2008 WL 8886522, at *2 (E.D. Va. Dec. 16, 2008), affd, 352 F. App'x 829 (4th Cir. 2009).

Accordingly, Defendant Brown's Motion for Summary Judgment (ECF No. 18) will be

GRANTED.


                                             V. Conclusion


       All claims against Defendants Doe and Smith will be DISMISSED WITHOUT

PREJUDICE. Defendant Brown's Motion for Summary Judgment (ECF No. 18) will be

GRANTED. The action will be DISMISSED.

       An appropriate Order will accompany this Memorandum Opinion.



     ^ ji                                      John A. Gibney, Jr. , .
Datei^ AVt.                                    United States District Jutlg<
Richmond, Vir^nia




"burden ... is not on the State to prove the validity of prison regulations but on the prisoner to
disprove it." Overton, 539 U.S. at 132(citation omitted).
